DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2014/0050624 A1.
Figures 1, 2 and 6 and the discussion of these figures 1, 2 and 6 as well as the abstract set forth in US 2014/0050624 A describes what appears to be the same gas purification assembly provided on the flat bed of a tractor-trailer truck.  The gas purification assembly discussed in at least the abstract as well as being illustrated in the figures 2 and 9 comprise a series arrangement of a plurality of units containing activated carbon wherein each of these units is equipped with its own distinct gas inlet; its own distinct gas flow path through the unit and its own distinct gas outlet (in a manner that seems to meet the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claim 1-7, 10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0050624 A1 in view of US 2016/0001214 A1.
Figures 1, 2 and 6 and the discussion of these figures 1, 2 and 6 as well as the abstract set forth in US 2014/0050624 A describes what appears to be the same gas purification assembly provided on the flat bed of a tractor-trailer truck.  The gas purification assembly discussed in at least the abstract as well as being illustrated in the figures 2 and 9 comprise a series arrangement of a plurality of units containing activated carbon wherein each of these units is equipped with its own distinct gas inlet; its own distinct gas flow path through the unit and its own distinct gas outlet (in a manner that seems to meet the Applicants’ limitations of providing a housing having a plurality of independent flow-paths, wherein each independent flow path in defined by a corresponding gas inlet; flow path and gas outlet, as embraced in the scope of at least the Applicants’ independent claims 1 and 18).  Evidently, the gas is sequentially passed through each of these units containing the activated carbon for the removal and abatement of 
The difference between the Applicants’ claims and this US 2014/0050624 A1 reference is that the Applicants’ dependent claims 2 and 19 also call for the provision of a wet scrubber unit and also an oxidation unit for the gas purification structure (whereas a fair reading of US 2014/0050624 A1 only seems to suggest that activated carbon was provided in each of the gas purification units).
US 2016/0001214 A1 is directed to the same art of providing a gas purification structure on what also appears to be the flat bed of a tractor trailer truck (please note at least the abstract as well as the figure printed on the face of this US 2016/0001214 A1 reference), wherein the gas scrubbing units included in the gas purification structure include a water-spraying unit (along w/ a concomitant water tank) as well as what appears to be an oxidative catalytic filter for the abatement of at least CO (please see at least paragraph number 14 w/in this US 2016/0001214 A1 reference).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure described in US 2014/0050624 A1 by replacing at least some of the activated carbon units w/ a wet scrubber and also an oxidation unit (such as the ones described in at least paragraph number 14 in US 2016/0001214 A1), in a manner that meets the limitations described in at least the Applicants’ dependent claims 2 and 19, because of the expected and/or taught advantages of such units to abate particulates as well as CO present in the gas being treated.
The difference between the Applicants’ claims and the teachings provided in both US 2014/0050624 A1 and also US 2016/0001214 A1 is that the Applicants’ dependent claims 3 and 4 also call for the provision of recirculation sumps for the wet scrubber, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the invention was prima facie obviousness.
The difference between the Applicants’ claims and these US 2014/0050624 A1 and US 2016/0001214 A1 references is that the Applicants’ dependent claim 5 and 6 also call for the provision of a plurality of what appears to be the same scrubbing device in the gas purification structure, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the invention was filed because of the expected advantage of removing any residual impurities out of the gas that managed to escape capture in an upstream unit.
The difference between the Applicants’ claims and these US 2014/0050624 A1 and also US 2016/0001214 A1 references is that the Applicants’ dependent claims 7 and 10 also call for the provision and use of control valves and also a common controller unit, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the invention was filed because such provision of central control units and controlled valves are routine and conventional expedients in this gas purification art, and providing and/or doing what is routine and conventional in the art is evidence of prima facie obviousness.

Allowable Subject Matter
The Applicants’ dependent claims 8, 9, 11-17 and 20 have been allowed over these US 2014/0050624 A1 and US 2016/0001214 A1 references because the limitations set forth in these claims 8, 9, 11-17 and 20 are not taught or suggested in these US 2014/0050624 A1 and US 2016/0001214 A1 references.

References Made of Record
The following additional references from the examiner’s search are also made of record:
US 2018/0243461 A and also US 2011/0289751 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv